PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/428,029
Filing Date: 13 Mar 2015
Appellant(s): Dawson, Lawrence, Ralph



__________________
Kenneth W. Fafrak
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/13/2021 and corrected on 5/5/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
A.	Rejections Under 35 USC 102 Based on Cottone
	1. 	Claim 46
	First, Appellant argues that the limitation “the distal tip protector is pre-filled with fluid . . . comprising a detergent or a decontaminating agent” has not been given patentable weight, so the rejection is improper and should be reversed.  The Examiner respectfully disagrees.  To clarify, the limitation of having fluid was given patentable weight, but the limitation of being “pre-filled” was still interpreted as not being limiting because when, or by whom, the fluid is filled is considered to be intended use (Office Action of 12/21/2020 at page 3; Office Action of 6/24/2020 at pages 2-3; Office Action of 1/23/2020 at pages 2-3).  Second, Appellant argues that the “air” present in Cottone is not “a detergent or decontamination agent” and that this interpretation is not consistent with the ordinary and customary meaning of the term and is not consistent with the use of the claim term in the specification and drawings.  The Examiner respectfully disagrees and considers “air” to meet the limitation of being a “fluid comprising a detergent or a decontaminating agent.”  Air is a fluid and would also be understood by a 
B.	Rejections Under 35 USC 103 Based on Cottone, Drummey and Pittman
	1.	Claim 26
	a.	The rejection fails to teach a guide configured to inhibit buckling of the distal tip of the medical instrument
Appellant argues that Cottone does not teach “a guide configured to inhibit buckling of the distal tip of the medical instrument during insertion of the distal tip of the medical instrument into the distal tip protector.”  Appellant asserts that it is not reasonable to interpret the sidewall 36 (i.e., aperture 36) or element 50 (i.e., syringe 50) as being the claimed guide for the reasons discussed in the following sections.  Each of these arguments is addressed below in their respective sections.  As a preliminary matter, the Examiner notes that while claims must be given their broadest reasonable interpretation in light of the specification, it is improper to import claim limitations from the specification.  MPEP 2111.
The syringe is not part of the container

The sidewall of the aperture does not inhibit buckling of the distal tip
Appellant argues that the aperture 36 (or the sidewall of the aperture 36) has no effect on inhibiting buckling of the distal tip during insertion of the distal tip of the medical instrument into the distal tip protector, and accordingly such interpretation is not reasonable.  The Examiner respectfully disagrees.  First, it is noted that this statement is speculation and arguments of counsel cannot take the place of evidence in the record.  MPEP 716.01(c)(II).  Second, it is noted that a medical instrument has not been positively recited, and no specific structure of a medical instrument has been recited to necessitate a narrow interpretation of the function of “inhibiting buckling.”  It is also noted that it is improper to import claim limitations from the specification.  MPEP 2111.01 (II).  The sidewall of the aperture 36, because it provides a surface for support, would be capable of inhibiting buckling of a distal tip of a 
2.	Claim 61
Appellant relies on the previous arguments in support of claim 61; therefore, no new response is considered to be necessary.
3.	Claims 80 and 81
	Regarding claim 80, Appellant argues that the sidewall of the aperture 36 is not a guide in the form of a tube and does not extend at least partially out of a proximal end of the internal cavity (interior of 15).  The Examiner respectfully disagrees.  The word “tube” is defined as “a hollow, usually cylindrical body of metal, glass, rubber, or other material, used especially for conveying of containing liquids or gases” (https://www.dictionary.com/browse/tube).  The sidewall of the aperture 36, which is cylindrical, is therefore broadly and reasonably considered to be a tube.  Appellant further argues that the aperture 36 does not extend at least partially out of a proximal end of the internal cavity because it is above the elastic material 27.  The Examiner respectfully disagrees.  It appears that Appellant may be arguing that since the aperture 36 is above the elastic material, it is not partially inside the internal cavity.  The argument that the aperture 36 is above the elastic material 27, or what appears to be an implied argument that the aperture does not extend partially inside the internal cavity, is not 
	Regarding claim 81, Appellant argues that the aperture 36 does not extend at least partially into a proximal end of the internal cavity.  The Examiner notes that the aperture 36 of Cottone has not been interpreted to teach this limitation.
	Regarding claims 80 and 81, Appellant argues that the syringe 50 of Cottone forms no part of the collection device 10, and so Cottone does not include the guide extending at least partially out of a proximal end of the internal cavity, or extending at least partially into a proximal end of the internal cavity.  The Examiner respectfully disagrees because this interpretation is consistent with the specification and drawings which disclose that the guide means (Figures 7-8: 76) may be a separate component from the distal tip protector 70 and then attached thereto (page 24, line 29 through page 25, line 2).  The syringe 50 is usable with the collection device 10 in a manner similar to how the guide means 76 is used with the distal tip protector 70 (Figures 1, 5, and 6 of Cottone) and is broadly and reasonably a guide because it has surfaces which could be used to prevent the buckling of a distal tip of a medical instrument as claimed.  Therefore, the syringe 50 is broadly and reasonably the claimed guide.  It is also noted that a medical instrument has not been positively recited by the claims, and there is nothing in the claims to preclude the above interpretation.  Furthermore, the syringe 50 of Cottone is capable of being inserted into the internal cavity of the collection device 10 such that 
	C.	Rejection of Claim 26 Under 35 USC 103 Based on Levy
	1.	Claim 26
	Appellant argues that Levy does not teach “a guide configured to inhibit buckling of the distal tip of the medical instrument during insertion of the distal tip of the medical instrument into the distal tip protector” because the sidewall of the dished area 30 is an elastomeric component that does not inhibit buckling of the distal tip of the medical instrument as the instrument is inserted into the protector.  The Examiner respectfully disagrees.  First, it is noted that this statement is speculation and arguments of counsel cannot take the place of evidence in the record.  MPEP 716.01(c)(II).  Second, it is noted that a medical instrument has not been positively recited, and no specific structure of a medical instrument has been recited to necessitate a narrow interpretation of the function of “inhibiting buckling.”  It is also noted that it is improper to import claim limitations from the specification.  MPEP 2111.01 (II).  The sidewall of the dished portion 30 is shown to be formed as the inner surface of a peripheral portion 28, which is relatively thick and is not capable of being perforated by a pipette tip E in any practical manner (col. 7, lines 20-42; Figures 2-3: 28, 30), and is surrounded by a rim portion 16 made of a relatively hard material, such as a stiff thermoplastic (col. 6, lines 23-26).  Therefore, it is reasonable to conclude that the sidewall of the dished area 30 would provide some degree of lateral support to a distal tip of a medical instrument such that it would be capable of inhibiting buckling of a distal tip of a medical instrument.  For instance, a medical instrument with a distal tip that requires lateral support to inhibit buckling could be supported 
2.	Claim 61
Appellant relies on the previous arguments in support of claim 61; therefore, no new response is considered to be necessary.
3.	Claim 80 and 81
	Regarding claims 80 and 81, Appellant argues that the cap 14’’’ (Figure 7) should not be interpreted as the claimed guide because it does not extend into or out from a proximal end of 
	Further regarding claims 80 and 81, Appellant argues that elements 102 and “P” are the medical instrument that is being protected by the closure device and form no part of the closure device, thus Levy does not show that the closure device includes a guide in the form of a tube extending at least partially out of a proximal end of the internal cavity (claim 80) or extending at least partially into of a proximal end of the internal cavity (claim 81).  The Examiner respectfully disagrees because this interpretation is consistent with the specification and drawings which disclose that the guide means (Figures 7-8: 76) may be a separate component from the distal tip protector 70 and then attached thereto (page 24, line 29 through page 25, line 2).  The pipette “P” and thin metal tube 102 are usable with the container 10 in a manner similar to how the guide means 76 is used with the distal tip protector 70 (Figures 3 and 4 of Levy) and are each broadly and reasonably a guide because they have surfaces which could be used to prevent the buckling of a distal tip of a medical instrument as claimed.  Therefore, each of the pipette “P” and thin metal tube 102 are broadly and reasonably the 
	D.	Rejections of Claims 76-78 Under 35 USC 112(a) for Lack of Written Description
	Regarding claim 76, Appellant argues that the written description requirement has been satisfied and there is support for the limitation “wherein a shape of the internal cavity corresponds to a shape of the medical instrument such that when the medical instrument is inserted into the distal tip protector and contacts the end of the distal tip protector that is distal from the end cap a volume of the internal cavity available for fluid is less than a volume of the internal cavity occupied by the medical instrument.”  Appellant notes that claims 77 and 78 have similar features.  Appellant argues that based on viewing Figure 5, a lay person or person having ordinary skill in the art would recognize that this limitation is supported and is at least implicit in the figures.  The Examiner respectfully disagrees because this argument relies on proportions shown in the drawings, but there is no indication that the drawings are to scale; therefore, the limitations directed to specific proportions of volumes are considered not to have adequate original support.  Furthermore, while the distal tip protector is depicted with a relatively simple geometry, one cannot glean the three-dimensional geometry of a medical instrument from a side view in order to compute its volume.  It is also instructive to note that when considering prior art, “[w]hen the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value.”  See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).  MPEP 2125 (II).  Appellant further argues that the drawings are proportionally accurate renderings of the device and a medical instrument and 12h/ πr22h → [r1/r2]2).  Based on a measurement of the drawings, the Examiner’s best estimate is that the ratio of the radii is about 53%, and the ratio of the volumes is about 28% which is less than what is required by the claims.  Therefore, the rejections are considered to be proper and are maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID G CORMIER/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        
Conferees:
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711                                                                                                                                                                                                        
/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.